UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6011



EDUARD LORENZ,

                                              Plaintiff - Appellant,

          versus


GENE M. JOHNSON, Deputy Director of
Operations, Virginia Department of
Corrections; DIRECTOR, General Services
Department, Office of Risk Management,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-626-AM)


Submitted: May 13, 2004                        Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eduard Lorenz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eduard Lorenz appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Lorenz v.

Johnson, No. CA-03-626-AM (E.D. Va, filed Nov. 21, 2003; entered

Nov. 22, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -